IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                NOS. WR-92,612 -01, -02, and -03


                      EX PARTE RICARDO V GONZALEZ, Applicant


             ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
     CAUSE NOS. 19584A, 19582A, AND 23078A IN THE 356TH DISTRICT COURT
                           FROM HARDIN COUNTY


       Per curiam.

                                            ORDER

       Applicant filed these applications for writs of habeas corpus in the county of conviction, and

the district clerk forwarded them to this Court. See TEX . CODE CRIM . PROC. art. 11.07. The State

charged Applicant with aggravated assault (the -01) and possessing cocaine (the -02). Under plea

agreements, Applicant pled guilty for deferred adjudication probation. During the probation period,

the State charged Applicant with possessing with intent to deliver cocaine (the -03). Under a plea

agreement, Applicant pled guilty to the new offense for an 18-year sentence. He pled true in his other

cases to probation-revocation motions, which were based on the new offense, for 16 and 8 year

sentences. Another pending case was also dismissed. Applicant appealed a pre-trial suppression

issue in the new offense. The appellate court affirmed, and there was no PDR. See Gonzalez v.
                                                                                                       2

State, Nos. 09-15-00257-CR, 09-15-00258, and 09-15-00259-CR (Tex. App.—Beaumont Feb. 15,

2017). These are the first habeas applications. They raise the same claims alleging ineffective

assistance of counsel.

        The trial court entered orders designating issues in each case and ordered trial counsel to

provide an affidavit. Trial counsel has provided an affidavit. The habeas record, however, has no

findings from the trial court that make credibility determinations or resolve the disputed factual

issues. The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: May 26, 2021

Do not publish